Citation Nr: 1755433	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  15-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than May 22, 2012, for the grant of a 100 percent rating for a variously diagnosed psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1985 to November 2008, including service in Iraq from February 2004 to July 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted a 100 percent rating for the Veteran's variously diagnosed psychiatric disorder, effective September 27, 2012.  

The Veteran testified before the undersigned Veterans Law Judge in a December 2016 Travel Board hearing.  

This matter was previously before the Board in May 2017 when it was remanded for additional development.  In a June 2017 rating decision, the RO granted an earlier effective date of May 22, 2012, for the award of a 100 percent rating for the Veteran's variously diagnosed psychiatric disorder.  The matter has been characterized accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence of record shows that it was first factually ascertainable that the Veteran experienced total occupational and social impairment due to her symptoms on May 22, 2012.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 22, 2012 for a 100 percent rating for service-connected variously diagnosed psychiatric disorder have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.7, 4.130, Diagnostic Code 9404 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an effective date earlier than May 22, 2012, for a 100 percent rating for her service-connected variously diagnosed psychiatric disorder.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In a December 2008 rating decision, the RO granted service connection for a variously diagnosed psychiatric disorder, rated 30 percent disabling, effective December 1, 2008.  The Veteran then filed a June 2009 increased rating claim, and a May 2010 rating decision denied the increased rating claim and continued the 30 percent rating for her variously diagnosed psychiatric disorder.  The Veteran then filed a September 27, 2012 increased rating claim, and a September 2013 rating decision granted a 100 percent rating for the variously diagnosed psychiatric disorder, effective September 27, 2012.  The Veteran then appealed the effective date of the assignment of the 100 percent rating.  Thereafter, a June 2017 rating decision granted an effective date of May 22, 2012, for the award of a 100 percent rating for the Veteran's psychiatric disorder.  

Here, after careful review of the evidence of record, the Board finds that the December 2008 rating decision did not become final.  As clearly indicated from the record, the Veteran continued to receive VA mental health treatment within the one year period after the rating decision.  These VA mental health treatment records constitute new and material evidence as the records describe the nature and severity of the Veteran's variously diagnosed psychiatric disorder.  Therefore, the Board finds that the December 2008 rating decision did not become final as new and material evidence was constructively within VA's possession within one year of the December 2008 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52.  

As noted above, the Veteran's variously diagnosed psychiatric disorder is currently evaluated as 30 percent prior to May 22, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9404.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under §  4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's variously diagnosed psychiatric disorder was consistent with, or approximated, the criteria for a 100 percent rating prior to May 22, 2012.  The 100 percent rating was based on a May 22, 2012 VA psychiatric report that noted the Veteran continued to work and her discussion of how stressful it was.  She reported a worsening of her obsessive compulsive disorder (OCD) symptoms, feeling as if things have to be completely in order before she can begin working.  She was incredibly frustrated with her co-workers and supervisors that have not enforced various rules at work.  After mental status evaluation, the assessment was that there was an increase in depressive and anxious symptoms lately, largely due to work stress, but that she also has a lot of loneliness.  

Prior to May 22, 2012, the evidence shows that the Veteran obtained employment a few months after her discharge from service.  See May 2009 VA treatment record (noting she had just started a new job).  VA treatment records note occasional periods of heightened depression, low energy, low motivation, and increases in her OCD symptomatology (e.g., checking trash to ensure a plastic bag is there, chronic counting behaviors).  See, e.g., November 2009 VA psychiatric report; December 2009 VA psychiatric report.  The Board also notes that she had severe social impairment, manifested by isolation, difficulty trusting others (including supervisors), and few, if any, friends.  Nonetheless, prior to May 22, 2012, the preponderance of the evidence is against a finding her variously diagnosed psychiatric disorder was consistent with, or approximating, total occupational impairment.  She was able to maintain employment, and at various times, she reported that she was doing well at work despite her symptomatology.  See, e.g., March 2010 VA psychiatric report; September 2010 VA psychiatric report (noting things seem to be going better at work, and that her job was easy).  The Board also notes that at no time prior to May 22, 2012, was the Veteran's psychiatric disorder found to be manifested by gross impairment in thought processes or communication, delusions or hallucinations of any kind, inappropriate behavior, danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  After considering the Veteran's individual symptomatology, along with that provided in the criteria provided in the Rating Schedule for a 100 percent rating, the Board finds that the preponderance of the evidence is against a finding that the criteria for a 100 percent rating were met.  

The Board acknowledges that the Veteran has contested the adequacy of the June 2008 VA psychiatric examination report, stating that the examination did not take into account her posttraumatic stress disorder (PTSD).  See November 2016 Travel Board hearing.  The Board notes that the examiner noted that the Veteran was the victim of two military sexual assaults.  The Board also notes that the examiner listed all of the Veteran's symptoms after interview and examination of the Veteran.  Thereafter, the examiner found that the Veteran no longer met the criteria for PTSD.  While the Board understands the Veteran's concern, the examination was conducted by a licensed and board-certified clinical psychologist, and the Board finds no inadequacies in the examination, and the Veteran highlights no specific inadequacies other than the examination did not focus on her PTSD, although as noted above, the examiner found her chronic PTSD had resolved.  That finding was based on interview and examination of the Veteran, review of treatment records, and provided by a qualified medical expert to opine on the Veteran's psychiatric disorder.  Hence, the Board finds the Veteran's contention has no merit.  

In summary, because the evidence of record shows that the Veteran did not meet, or approximate, the criteria for a 100 percent rating for her service-connected variously diagnosed psychiatric disorder prior to May 22, 2012, an effective date earlier than May 22, 2012, for the award of a 100 percent rating for her psychiatric disorder is not warranted.  Thus, the Veteran's claim is denied.  


ORDER

An effective date earlier than May 22, 2012, for the award of a 100 percent disability rating for a variously diagnosed psychiatric disorder is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


